Citation Nr: 1524140	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to service connection for metatarsalgia of the left foot.

3.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a left wrist ganglion cyst.

4.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for anxiety disorder.

5.  Entitlement to an effective date earlier than September 22, 2014, for a grant of 30 percent disability rating for left cubital tunnel syndrome, status post cubital tunnel release.

6.  Entitlement to service connection for Bell's palsy.

7.  Entitlement to service connection for a bilateral eye condition.

8.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for right ulnar nerve neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to March 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2008, April 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board, in a March 2013 decision, denied the Veteran's claim for an initial compensable rating for pes planus and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a December 2013 Joint Motion for Remand (JMR), and vacated the Board's March 2013 decision as to the issue of entitlement to an increased rating for pes planus.  This matter has now been remanded to the Board for readjudication in accordance with the Court order. 

In September 2014, the Board remanded the case for an initial compensable rating for pes planus for further development according to the December 2013 JMR.

The issue of entitlement to service connection for bilateral bunions has been raised by the record in an August 2009 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board referred the claim to the AOJ for appropriate action in September 2014.  It does not appear that action has been taken at this time; thus, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action in order to comply with the December 2013 JMR.  38 C.F.R. § 19.9(b) (2014). 

The decision below solely addresses whether an initial rating of 10 percent is warranted for service-connected bilateral pes planus.  Whether an even higher rating is warranted and all the other issues are addressed in the remand section.


FINDINGS OF FACT

Since the award of service connection, the Veteran's bilateral pes planus is manifested by at least moderate symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for service-connected bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

The Veteran contends that she is entitled to a higher rating for her service-connected pes planus as the documentation presented shows her disability worse than currently rated.  

The Veteran was granted service connection for pes planus in the March 2008 rating decision on appeal and was assigned a noncompensable (zero percent) rating under Diagnostic Code 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (zero percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

During treatment in August 2007, bilateral foot series showed pes planus deformity with osteopenia.  The Veteran reported mild-moderate foot pain for 18 months.  Examination revealed talipes varus of the forefoot 3 degrees bilateral, subtalar joint inversion 32 degrees bilateral, and subtalar joint eversion 2 degrees bilateral.  The Veteran was diagnosed as having flat foot and a foot insert was molded with longitude arch support.

The Veteran was afforded a VA examination in November 2007.  At that time, the Veteran complained of having constant pain located at the instep bilaterally that travels from the front to back and was described as aching and cramping and was a 7 out of 10 in severity.  Pain and stiffness could be elicited by physical activity and standing for long periods of time and was relieved by rest and medication.  She did not endorse symptoms of weakness, swelling or fatigue while standing or walking.  She wore insoles.  The Veteran was diagnosed as having bilateral pes planus with subjective factors of pain and objective factors of pes planus on x-ray.  Examination revealed bilateral pes planus.  On both the right and left, there was no valgus present, forefoot/midfoot malalignment, or tenderness to palpation of the foot plantar surface and the Achilles tendon revealed good alignment.  There was deformity of marked pronation bilaterally.  The examiner noted that she did not have any limitation with standing and walking nor did she require any type of support with her shoes.  Gross examination of all the other joints and muscles were within normal limits.

The Veteran was afforded another VA examination in January 2010.  The examiner noted that the Veteran had a history of insertional tendo Achillis symptoms in the posterior calcaneal region with post static dyskinesia affecting both retrocalcaneal regions dating to 1999 for which she was treated and improved with plastic orthotics.  Physical examination revealed moderate bilateral symmetric pes planus foot type with minimal preservation of the longitudinal arches bilaterally.  She had normal form and function of tibialis posterior and tendo Achillis bilaterally and did not have pain upon manipulation of either foot.  Tendo Achillis alignment was normal weightbearing and nonweightbearing bilaterally.  There was no edema, weakness or instability of either foot.

In November 2014, the Veteran was afforded a VA examination.  The Veteran reported having dull and aching pain in both feet daily with painful cramping of soles of her feet from heel to mid-foot region bilaterally, which is relieved by stretching exercises.  She was issued insoles/inserts which she used only in her sneakers because the orthotics does not fit in her regular shoes.  She would have to remove the hard orthotics during the day due to pain in her bunion region and feet swelling.  She stated that when her feet swelled, she would have to ice them.  The examiner noted that the Veteran had pain on use of feet that was accentuated on use and on manipulation of the feet bilaterally.  There was no indication of swelling on use.  The Veteran's symptoms were somewhat relieved by arch supports and orthotics for both feet, but reported that she would have to remove them during the day due to feet swelling.  Physical examination revealed decreased longitudinal arch height of both feet on weight-bearing, but did not have marked deformity, "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot (pronation, abduction etc.).  Pain, weakness, fatigability, or incoordination that significantly did not limit functional ability during flare-ups or when either foot is used repeatedly over a period of time.

The evidence of record demonstrates that the Veteran's pes planus has been productive of decreased longitudinal arch height of both feet on weight-bearing and pain on use and on manipulation of the feet bilaterally throughout the appellate period that has been described as moderate in severity by the January 2010 VA examiner.  Therefore, the Board finds that, since the award of service connection, the evidence supports at least an initial 10 percent disability rating under Diagnostic Code 5276 for moderate bilateral flatfoot.  

The Board notes that the issue of entitlement to an initial disability rating for pes planus higher than 10 percent remains on appeal, and is addressed in the remand section of this decision.


ORDER

An initial rating of 10 percent for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In April 2013, the RO denied reopening the claims for entitlement to service connection for a left wrist ganglion cyst and anxiety disorder.  Subsequently in April 2013, the Veteran submitted a timely notice of disagreement (NOD).  In October 2014, the RO granted a higher rating for left cubital tunnel syndrome, status post cubital tunnel release; denied service connection for Bell's palsy and a bilateral eye condition; and denied reopening the claim for entitlement to service connection for right ulnar nerve neuritis.  Subsequently in March 2015, the Veteran submitted a timely NOD.  The RO has not issued a statement of the case (SOC) on these issues, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for left metatarsalgia was remanded in the March 2013 Board decision; however, the requested development has not been completed.

During the November 2014 VA examination, the examiner stated that the Veteran reported ongoing podiatry medical care at San Antonio Military Medical Center (SAMMC), which is part of the Brooke Army Medical Center; however, no records of podiatry care present for review.  These records must be obtained on remand as they are potentially relevant to the pes planus rating claim remaining on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain podiatry treatment records from Brooke Army Medical Center, including SAMMC, regarding the Veteran's treatment for pes planus, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Issue the Veteran a SOC with respect to her claims for entitlement to service connection for a bilateral eye condition and Bell's palsy; whether there is new and material evidence sufficient to reopen the claims of entitlement to service connection for a left wrist ganglion cyst, anxiety disorder, and right ulnar nerve neuritis; and entitlement to an effective date earlier than September 22, 2014, for a grant of 30 percent disability rating for left cubital tunnel syndrome, status post cubital tunnel release, to include notification of the need to timely file a substantive appeal to perfect her appeal on these issues.  

3.  Complete the remand instructions in the March 2013 Board decision regarding the issue of entitlement to service connection for left metatarsalgia.

4.  After the above development, and any additional development required, has been completed, readjudicate the claims remaining on appeal, including the issue of entitlement to an initial disability rating for pes planus higher than 10 percent.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


